Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Plache et al. (US 2011/0022198, Plache hereinafter) in view of Mercille et al. (US 10,296,309, Mercille hereinafter).

As to claim 1, Plache  teaches an application interface implementation method in a host platform layer (see FIG. 1) , executed by the host platform layer (e.g.,para 40-42, “a host 102 that is configured to interface with a user and/or entities (e.g., the Internet, another system, a computer, and so forth), hereinafter referred to as user 104”, “The interface between host 102 and user 104 can be through various interface mechanisms, including a human machine interface (HMI) or a graphical user interface (GUI)”, “The service 106 is illustrated as contained within a platform 108, which can provide an interface between the host 102 and the service 106”) , comprising: 

 	parsing (e.g., “aggregates “ , “A binding”)  the description data to acquire a communication mode of the terminal capability interface (e.g., para 56, “A binding (represented with a dotted line) can be created with a host in an attempt to match one or more operational requirement 306 with one or more capabilities 308”, see FIG. 3. Also, see FIG. 4, “deployment component 416 aggregates based at least in part on metadata related to an implementation of the at least one service. In some aspects, deployment component 416 aggregates based at least in part on an analysis of the at least one of a plurality of capabilities”); and
 	 configuring, according to the communication mode, one of a corresponding processor a corresponding concept mapping relationship , or a corresponding processor and a corresponding concept mapping relationship  to encapsulate and form a platform layer interface of the terminal capability interface (e.g., para 51, “services 202 can be connected to control a process in the industrial control environment. Services 202 can be customizable and reusable, for example, among multiple users, multiple locations, multiple platforms, and/or multiple hosts 204”   and  “the service 106 can include one or more module objects, encapsulated objects”,  “The service 106 can be configured to facilitate software development by hiding internal interfaces, messages, programming code, and so forth from the user 104 while providing standard and/or generic external interface(s). In accordance with some aspects, 
However, Plache does not explicitly teach wherein the platform layer interface is configured to process data of communication interactions in a process of a mini program calling the terminal capability interface through the host platform layer.  
 	Mercille teaches wherein the platform layer interface is configured to process data of communication interactions in a process of a mini program (e.g., “JavaScript components/mini apps “, “a native application 110 running”), calling the terminal capability interface through the host platform layer (e.g., see FIGs. 1,  col. 5, lines 17-42, “wherein the bridge 104 is configured and utilized to simplify communication between the JavaScript components/mini apps imported from the container 106 and a native application 110 running on the mobile device 102. The bridge 104 enables seamless communication and automatic integration (or plugin) of web-based features of the mini apps (web-based features assembled and packaged together as a bundle of JavaScript) into the native application 110 to generate a target or final mobile application to be uploaded to the app store without involvement by the developers”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Plache by adopting the teachings of Mercille to  “allows reuse of existing code, knowledge, and other programming resources from both the web development and mobile app development worlds/environments without requiring developers in one environment to understand or rewrite the source code written for another” (see column 3, lines 10-22, Mercille).


As to claim 2, Plache teaches  wherein configuring the corresponding concept mapping relationship according to the communication mode comprises: in response to a name (e.g., “Host1, 502”, FIG. 5) of a current host platform layer existing within a host scenario range declared in the communication mode, establishing a mapping relationship between a name of the terminal capability interface and a host scenario name  , and determining an interface parameter of the terminal capability interface corresponding to the current host platform layer (e.g., para 67, “Host.sub.1 502 can utilize a first service 506, which utilizes a first reusable definition 508, which utilizes a specification 510 (e.g., creating a platform configuration that comprises service 506, reusable definition 508, and specification 510)” and “The mapping component 1012 can associate such information with the set of computer-executable instructions based at least on mapping(s) 1024. The mapping(s) 1024 are configurable and extensible and can be defined by an administrator (owner or lessee) of the industrial environment that contains layer 910; in an aspect, the mapping(s) 1024 can be generated at design time and can be utilized at runtime” in para 79-80, see FIG. 10).  

As to claim 3, Plache teaches   wherein the processor has a type comprising at least one of a parameter type check processor, a parameter serialization processor, a return value deserialization processor, a set rule encoder, a set rule decoder, a parameter calculator, a filter, a parser, a parameter splicer, a callback function processor, or a calling mode processor (e.g., see FIG. 11, para 84, “of the controllers 1124.sub.1-1124.sub.P includes processor(s)”).  

a developer of control applications to concentrate on the functionality of an application rather than the mechanics of implementation, such as by separating procedural control from equipment control”).  

As to claim 5,  Plache teaches  wherein configuring the corresponding concept mapping relationship according to the communication mode comprises: establishing a mapping relationship between a name of the platform layer interface and a name of the terminal capability interface, a mapping relationship between an incoming parameter of the platform layer interface and an incoming parameter of the terminal capability interface, and a mapping relationship between an outgoing parameter of the platform layer interface and an outgoing parameter of the terminal capability interface according to the name of the terminal capability interface, the incoming parameter of the terminal capability interface, and the outgoing parameter of the terminal capability interface that are declared in the communication mode (e.g., see FIG. 10,  para 79, “exploit a mapping component 1012 that can associate information (e.g., data, metadata, data type(s), code instructions, service profile(s), service procedure(s) . . . ) related to the interface component and disclosed in the specification with a set of computer-executable instructions. The mapping component 1012 can associate such information with the set of computer-executable instructions based at least on mapping(s) 1024. The mapping(s) 1024 are configurable and extensible and can be defined by an administrator 

As to claim 6, Plache teaches  wherein configuring the corresponding concept mapping relationship according to the communication mode comprises: establishing a relationship between a communication call function of the platform layer interface and one of a communication bridge of a terminal capability or a communication function of the terminal capability according to the communication bridge or the communication function of the terminal capability that is declared in the communication mode (e.g., see FIG. 11, para 82-84, “One or more terminals in the set of terminals 1114.sub.1-1114.sub.Q render control data generated in control layer 1120”, “terminals 1114.sub.1-1114.sub.Q can be linked through a one one-to-many relationship or a one-to-one relationship. Terminals 1114.sub.1-1114.sub.Q and controllers 1124.sub.1-1124.sub.P can be distributed in disparate geographic locations. Accordingly, disparate functional elements of access network(s) 705 enable communication, and related exchange of data or signaling, amongst two or more terminals located in disparate geographic regions” and “Hosts 302 can have different capabilities 308 that can be exploited by the service 304. A binding (represented with a dotted line) can be created with a host in an attempt to match one or more operational requirement 306 with one or more capabilities 308. If more than one host 302 includes one or more hosting capabilities 308 that match one or more operational requirements 306 of a service 304, then multiple bindings can be created and/or selection of a single host can occur and one binding can be used” in para 56, see FIG. 3).  



As to claim 8, Plache teaches  wherein configuring the corresponding processor according to the communication mode comprises: querying a corresponding general-purpose processor from a predefined processor library according to a processor function declared in the communication mode; and changing the general-purpose processor according to the processor function declared in the communication mode to form a configured extended processor (e.g., para 131, “a general purpose processor” for “a query related to one or more functional features is generated” in para 106, see FIG. 20).  

AS to claim 9, Plache teaches  wherein acquiring the description data of the terminal capability interface comprises: 4BY21EX0025FGPE-US [124151.0000002] acquiring a description file (e.g., “112”, FIG. 1. Also. See FIG. 4, “408”) into which description data of a plurality of terminal capability interfaces is integrated, and parsing the description file to acquire the description data (e.g., para 48-49, “one or more specification(s) 112 can include programming code that is specific to a programming 

As to claim 10, Plache teaches  wherein acquiring the description data of the terminal capability interface comprises: receiving the actively reported description data of the terminal capability interface (See FIG. 11. Also, see FIG. 4, para 57, “multiple platform configurations, according to an aspect. Support of multiple interfaces associated with multiple services and related platform configurations enables grouping and namespace separation. Multiple platform configurations can also support visibility controls, which can allow different users access to different sets of controls and objects. Platform configurations can be tagged to provide different functionality depending on the intended use of the platform configurations. Multiple platform configurations also enable scalable updating”) ; or requesting an update of the description data of the terminal capability interface before or during initial running of the mini program.  

As to claim 11, see rejection of claim 1 above. Plache teaches  further  processing the call request according to one of a processor of the platform layer interface (see FIG. 1); calling a terminal capability interface corresponding to the platform layer interface according to the processed call request (e.g.,  See Fig. 3, para 56, “A binding (represented with a dotted line) can be created with a host in an attempt to match one or more operational requirement 306 with one or 
 	However, Plache does not  teach a host platform-based mini program running method, executed by a host platform layer, comprising: acquiring a call request for a platform layer interface from a mini program running in the host platform layer, and feeding back the processed call result to the mini program .  
  	Mercille teaches a host platform-based mini program running method, executed by a host platform layer, comprising: acquiring a call request for a platform layer interface from a mini program running in the host platform layer, and feeding back the processed call result to the mini program (e.g., see FIG. 3,  col. 6, lines 10-50, “the mini apps may access data or to trigger an action of the native application 110 via the APIs in the form of a request or an event”, “Response message includes a result of a single Request message. A Response message can optionally contain a payload”, “a Response message can be thought as the return value of a method”. Also, see FIG. 1).  Thus, it would have been obvious to one of ordinary skill in the art 


As to claim 14, see rejection of claim1 above . Plache  teaches further an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; 5BY21EX0025FGPE-US [124151.0000002] wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to cause the at least one processor to perform (see FIG. 21)-

As to claim 15, see rejection of claim 1 above . Plache teaches further  non-transitory computer-readable storage medium, storing a computer instruction, wherein the computer instruction is configured to cause a computer to perform (See FIG. 21).- 


As to claims 16-22, see rejection of claims 4-10 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194